DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on August 4, 2022 to the non-final Office action of May 31, 2022 is acknowledged.  The Office action on the currently pending claims 1-2 and 5-22 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary J. Smolinski (Reg. No. 47,100) on September 6, 2022.
See next page→
The application has been amended as follows: 
Claim 18 Lns.4-5: “[a]--the-- third one of the plurality of soldering regions”.
Claim 20: “The connector assembly of claim [18]--19--”.
Claim 21 Ln.4: “a clip positioned between [the]--a-- heat dissipating plate --of a heat sink-- and [the]--a-- heat dissipating fin --of said heat sink--”.
Claim 21 Ln.7: “[a]--the-- heat sink”.
Claim 21 Lns.7-8: “the heat sink comprising [a]--the-- heat dissipating base plate and [a]--the-- heat dissipating fin soldered”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 for the reasons provided in the non-final Office action of May 31, 2022.
In the amendments filed on August 4, 2022, Applicant amended independent claim 1 such that it recites the combined subject matter of claims 1, 3, and 4 in order to place the claim in condition for allowance and in order to address the claim objection made in the previous Office action.  The amendments have been fully considered and accepted.  The claim objection is hereby withdrawn.
Furthermore, Applicant submitted corrected drawings in order to address the drawing objection made in the previous Office action.  The drawings have been fully considered and accepted.  The drawing objection is hereby withdrawn.
Regarding newly added independent claims 13 and 21, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 13 and 21 for similar reasons as provided for independent claim 1 in the non-final Office action of May 31, 2022.
Both independent claims 13 and 21 include the allowable limitations of claims 1, 3 and 4, and thus making independent claims 13 and 21 allowable over the prior art references of record.
The Han reference (US 20190230817) is still believed to be the closest prior art reference of record for both independent claim 13 and independent claim 21.  However, as noted in the non-final Office action of May 31, 2022, the Han reference fails to disclose, at least, “at least one clip” that is positioned between a heat dissipating base plate of a heat sink and a heat dissipating fin of the heat sink such that the heat sink is assembled to a shielding shell with the at least one clip, as claimed in independent claims 13 and 21.
The additional cited prior art references teach other transceiver module cage assemblies that use at least one clip to attach a heat sink to a “shielding shell”/cage.  However the references still fail to teach the location of the at least one clip in relation to a heat dissipating base plate of a heat sink and a heat dissipating fin of the heat sink as respectively claimed in claims 1, 13, and 21.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention of claims 1, 13, and 21 unpatentable as claimed.
For the reasons provided above, it is believed that claims 1-2 and 5-22 are allowable over the prior art references of record.
Finally, the Office has not identified any double patenting issues.

See next page→
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN S SUL/            Primary Examiner, Art Unit 2835